Citation Nr: 0414225	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-15 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1972 to 
June 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted service 
connection for PTSD, assigned a 100 percent disability 
rating, and assigned an effective date of October 29, 1999 
for the grant of service connection.  The veteran entered 
notice of disagreement with this decision in April 2001; the 
RO issued a statement of the case in June 2003 addressing the 
earlier effective date issue; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
June 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal decided herein has been obtained, and 
the RO has notified the appellant of the evidence needed to 
substantiate the earlier effective date claim addressed in 
this decision; further, in light of the grant of the earliest 
effective date of September 26, 1995 requested by the 
veteran, and because this is the earliest effective date 
possible under law, there is no reasonable possibility that 
additional assistance would further aid in substantiating the 
veteran's claim for an earlier effective date than September 
26, 1995 for the grant of service connection for PTSD. 

2.  The veteran's claim for service connection for PTSD was 
received at the RO on September 26, 1995. 

3.  The veteran perfected a timely appeal of the RO's March 
1996 denial of service connection for PTSD.

4.  A June 27, 1997 Board decision denying service connection 
for PTSD was vacated by the United States Court of Appeals 
for Veterans Claims (Court). 

5.  In a January 2001 rating decision, the RO granted service 
connection for PTSD, assigned a 100 percent disability 
rating, and assigned an effective date of October 29, 1999 
for the grant of service connection for PTSD.

6.  In April 2001, the veteran entered a notice of 
disagreement with the RO's assignment of an effective date 
for the grant of service connection for PTSD.

7.  Following issuance of a statement of the case in June 
2003 on the issue of an earlier effective date for the grant 
of service connection for PTSD, the veteran entered a 
substantive appeal in June 2003.  


CONCLUSION OF LAW

The requirements for an effective date of September 26, 1995, 
for an award of service connection for PTSD, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  As discussed in more detail below, 
sufficient evidence is of record to grant this claim.  
Therefore, no further development is needed.

II.  Earlier Effective Date for Service Connection for PTSD

The veteran contends that he should be awarded an earlier 
effective date back to September 26, 1995 for his award of 
service connection for PTSD because that is the date he filed 
his claim for service connection for PTSD.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  The 
implementing regulations provide that the effective date of 
compensation based on direct service connection will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  
There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge, but the exception does not apply 
in this case as the veteran was discharged in 1974 and there 
is no allegation that he submitted a claim for service 
connection for PTSD within one year following his service 
discharge.  A claim or application is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

The record reflects that the veteran's claim for service 
connection for PTSD was received at the RO on September 26, 
1995.  In a March 1996 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
perfected an appeal to the Board of the service connection 
issue.  

In a June 27, 1997 decision, the Board denied service 
connection for PTSD.  The Board's June 27, 1997 decision to 
deny service connection for PTSD was vacated by the Court.  
The case was returned to the RO, apparently without a Board 
Remand order.  Because the June 1997 Board decision was 
vacated by the Court in its January 2001 order, the June 1997 
Board decision to deny (as not well grounded) the veteran's 
claim for service connection for PTSD did not become a final 
decision.

Subsequently, in a January 2001 rating decision, the RO 
granted service connection for PTSD, assigned a 100 percent 
disability rating, and assigned an effective date of October 
29, 1999 for the grant of service connection for PTSD.  In 
April 2001, through his attorney, the veteran entered a 
timely notice of disagreement with the RO's assignment of an 
effective date for the grant of service connection for PTSD.  
Following issuance of a statement of the case in June 2003 on 
the issue of an earlier effective date (than October 9, 1999) 
for the grant of service connection for PTSD, the veteran 
entered a timely substantive appeal in June 2003.  

As the veteran's claim for service connection for PTSD was 
received on September 26, 1995, and the veteran perfected a 
timely appeal as to this issue, the issue of entitlement to 
service connection for PTSD was open from the date of the 
veteran's claim on September 26, 1995 until the RO's grant of 
service connection for PTSD in its January 2001 rating 
decision.  While the RO also entered additional rating 
decisions in February and June 2000, these decisions did not 
become final decisions because the veteran had already 
perfected an appeal of the issue of entitlement to service 
connection for PTSD.  As indicated above, because the Court 
vacated the Board's June 1997 decision, that Board decision, 
likewise, did not become a final decision.  For these 
reasons, the Board finds that the date of receipt of the 
veteran's claim for service connection for PTSD, September 
26, 1995, is the appropriate effective date for an award of 
service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.400.  Because September 26, 1995, the date of 
receipt of the veteran's claim for service connection for 
PTSD, is the earliest date provided by the effective date 
statute and regulations to which a grant of service 
connection can be made effective, an effective date earlier 
than September 26, 1995 is not legally possible.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  






ORDER

An effective date of September 26, 1995, for an award of 
service connection for PTSD, is granted. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



